                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DOMINICK COLEMAN,                                     )
    Plaintiff,                                        )       Civil Action No. 7:19-cv-00251
                                                      )
v.                                                    )
                                                      )       By: Elizabeth K. Dillon
UNITED STATES OF AMERICA CORP., et al.,               )           United States District Judge
     Defendants.                                      )

                                 MEMORANDUM OPINION

       Plaintiff Dominick Coleman, a former inmate proceeding pro se, filed this civil rights

action pursuant to Bivens v. Six Unknown Names Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971). On April 12, 2019, the court became aware that Coleman had been released from

incarceration. See Dkt. No. 7. On the same date, the court ordered Coleman to pay the filing fee

in full or otherwise respond to the court’s order within ten days. See Dkt. No. 8. The court

warned Coleman that failure to respond to the court’s order would result in immediate dismissal

of the action without prejudice. Id. Coleman did not respond. Therefore, this action will be

dismissed without prejudice.

       An appropriate order will be entered.

       Entered: May 28, 2019.



                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge
